THE THIRTEENTH COURT OF APPEALS

                                   13-20-00475-CV


                              JAMES F. MCKINNON
                                       v.
                            JUDGE STEPHEN B. ABLES


                                  On Appeal from the
                    216th District Court of Gillespie County, Texas
                            Trial Court Cause No. 16358


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

March 11, 2021